Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019 and 9/16/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference JP 2010-185361 teaches (abstract):
To provide a high performance centrifugal compressor through the realization of wide working range and high compression efficiency by allowing flow of gas to be fed to an impeller in a state of being as uniform as possible. <‍P>SOLUTION: The centrifugal compressor 1 consists of a shaft 2, an impeller 3 which compresses gas by centrifugal force, and a casing 5 which keeps a flow path 4 flowing the gas from the upstream side to the downstream side. The flow path includes a suction passage 10 which changes the direction of the gas flowing toward the radially inside from the radially outside to an axial direction of the shaft immediately before the impeller. The suction passage comprises a straight part 20 extending toward the radially inside from the radially outside, a corner part 21 curved in parallel with respect to the axial direction of the shaft 
But fails to teach:
a backfeed channel which extends annularly about the axis and which has four portions adjacent in the flow direction, through which the process fluid can flow,
wherein a first portion is designed to conduct the process fluid radially outward, wherein a second portion is designed to deflect the process fluid from radially outward to radially inward,
wherein a third portion is designed to conduct the process fluid radially inward, wherein a fourth portion is designed to divert the process fluid in an axial direction, wherein the third portion has first guide vanes which define flow channels of the backfeed channel relative to each other in a circumferential direction,
wherein the backfeed stage has second guide vanes which are arranged downstream of the first guide vanes and define the flow channels of the backfeed channel relative to each other in the circumferential direction,
wherein the first guide vanes are arranged exclusively in the third portion, wherein the second guide vanes are arranged exclusively in the fourth portion, wherein the first guide vanes and the second guide vanes are connected fixedly and immovably to a stator,

D2:    inlet edge diameter of the first guide vanes,
D3:    outlet edge diameter of the first guide vanes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745